Title: To John Adams from James Warren, 11 June 1775
From: Warren, James
To: Adams, John


     
      Watertown June 11. 1775
      My Dear Sir
     
     Since my last I have waited with Impatience to hear from you. I mean Individually. The public Expectation to hear from the Congress is great. They dont Complain but they wonder that the Congress should set a month without their receiveing something decisive with regard to us. I presume we shall have it in due time, at least that nothing will be wanting in your power to relieve the distresses of your Country. I Intended to have devoted some great part of this Day to write to you but have been diverted by Calls that I could not dispence with. Since I knew of this opportunity I have not been able to get a minute till now when the Express is just going off. You will Collect from the publick Letter by this Express our Sentiments with regard to the necessity of assuming Civil Government Constantly Increasing upon us, what we apprehend to be the strength of our Enemies, and what have been and still are the subjects of some of our Contemplations. I have not time to Add any thing more with regard to our own proceedings or the state of the Army. I can only say we have difficulties enough to struggle with. I hope we shall do well at last. It is said General Howe gives out that he Intends soon to have a frolick with the Yankees. They are ready for him, and wish for nothing more. Their Grenadiers, and Light Infantry have been Exempted from duty for Ten or Twelve days. We were greatly Elated this Morning with an Account that you had voted 70,000 Men, and 3,000000 sterling to be struck off in Bills for their support. Our Joy was damped at 10 O’Clock by a Letter from your Brother Cushing. I wish it had miscarried that I might have Enjoyed the pleasure a little longer, of Contemplateing the dignity of your Conduct, as well as the riseing Glory of America. His Letter was dated the 1st Instant and if he had been in the Clouds for seven Years past, I think he would have had as Just Ideas of our situation and necessities as he had Expressed to his Friend Hawley. He thinks a very Inconsiderable reinforcement is to be Expected, and when Arrived that Gage will not have more than 5 or 6,000 Men, and queries whether we had not better discharge part of our Army to prevent Involving ourselves in an Immense Debt. A hint that we are to Expect no support from the Continent, but at the same time talks of an Union and the Day is our own, as saith Dr. Franklin. I leave him and only add, I Breakfasted with Mrs. Adams last Wednesday. She and the Family were very well. She Came to this Town with her Father, Sister, Coll. Quincey, and Lady, and Daughter, Parson Wybart &c. with me that Day, and was greatly disappointed to hear of a Letter from Coll Hancock, when I was not able to find one for her. I could wish She knew of this opportunity. I must Conclude and am with Sincere Wishes for your Happiness, and regards for my Friends—perticularly Mr. Adams. Your Sincere Friend and Humbl. Servant, Jas: Warren
    